STOULIG, Judge,
dissenting.
I respectfully dissent.
I disagree with the majority holding that the offer expired May 5, 1975. The contract states: “This offer remains binding and irrevocable through Monday, May 5, 1975.” This simply means it may not be withdrawn before that date. It does not state the offer expires.
The offer was accepted and ratified by the corporation. Then the purchaser tendered the deposit money specified in the agreement after the corporation was fully authorized to proceed by a vote of its board. Under C.C. arts. 1811 and 1816, this agreement is an offer to sell realty that ripened into a contract by the express and tacit acceptance by the corporation representatives. Therefore, the seller is entitled to damages for its breach.